Citation Nr: 1800750	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-15 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a rating in excess of 30 for conversion disorder, to include post-traumatic stress disorder (PTSD) and schizophrenia.

2. Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 until November 1969 and from November 1970 to March 1980. 

The Veteran died in September 2015, and the Appellant continued the appeal as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2016 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In March 2016, the Board remanded this matter for further evidentiary development.

The Appellant underwent a hearing before the undersigned Veterans Law Judge in January 2017. A transcript of the hearing is associated with the record.


FINDING OF FACT

The Veteran's disability was manifested by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for conversion disorder have been met.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Appellant contends that the Veteran's psychiatric condition warrants a total, 100 percent rating. For the forthcoming reasons, the Board finds an increase warranted.

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is in receipt of a 30 percent rating for a psychiatric condition from April 2011, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.

Under the general rating formula, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the Diagnostic Code to determine whether an increased evaluation is warranted.

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

A review of the evidence reveals the following:

At the Appellant's hearing in January 2017, the Veteran's widow testified that while the Veteran was alive he suffered from as many as two catatonic attacks a day in which the Veteran could neither move nor speak. The Appellant's representative, and the Veteran's representative before his death, stated that she knew the Veteran well, and she belived that he qualified for a full 100 percent rating, as his catonic episodes rendered him completely socially and occupationally isolated.

In December 2016, the Veteran's counselor submitted a note stating that, while he was alive, the Veteran's conversion disorder prevented him from employability.

Prior to the Veteran's death, the Veteran's psychological treatment notes state that he suffered from schizophrenia; panic attacks; frequent angry outbursts; memory problems; uncontrollable rage; and catatonic outbursts in which the Veteran would shake wildly and be unable to speak or move through his own volition. Furthermore, the Veteran suffered from episodes of psychosis and hospitlizations for his disorder.

In July 2014, the Veteran personally requested that he be found incompetent to handle his own funds.

After reviewing all the evidence, the Board finds that the overall social and occupational impairment caused by the Veteran's condition most nearly approximates impairment an 100 percent rating. The Veteran's memory loss, rage, angry outbursts, and most limiting, his frequent catatonic episodes, caused him to suffer from complete social and occupational impairment, as during such episodes, the Veteran could not even control his own bodily functions.

Given the Board's 100 percent grant for the Veteran's conversion disorder, a discussion of whether or not he is eligible for TDIU is moot.


ORDER

Entitlement to a rating of 100 percent for a conversion disorder is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


